Mellen C. J.
In deciding this cause it is not necessary to consider all the objections and arguments which were urged on the trial. It is very clear that the marriage of the pauper with Joseph Brazier is void, according to the statute of 1786, ch. 3, Mr. Hall was not a stated and ordained minister of the gospel, within the meaning of that act. This is plain from the words of the act, and so it was decided in the case of Comfort Smith cited by the plaintiffs’ counsel. And if he had been a settled and ordained minister in Knox, the marriage was void, because solemnized in that town, in which neither of the parties then resided, which is against the express directions of the statute.
It is equally clear that the Stat. 1811, ch. 6, cited by the defendants’ counsel has made no alteration of the act of 1786, on the subject of marriages, nor given any power ofjoining persons in marriage, either express or implied, to ministers or 1 teachers who are not stated and ordained in the manner contemplated in the latter act. And it is also equally clear to our minds that the marriage has not been confirmed by the resolve of March 19, 1821. We shall only assign one reason for this *109opinion, though perhaps we might assign more if necessary. The preamble refers to “ sundry marriages” which had been. “ solemnized within this State by ministers of the gospel who “ were not stated and ordained ministers of the gospel, within the “ meaning of the laws then in force; and who were believed to “ have been under a mistaken apprehension of the law, and to “ have supposed they were legally authorized to solemnize “ marriages,” See. — and the resolve professes to confirm such marriages, and does not, in its language, embrace any others. The legislature evidently proceeded on the idea that the marriages they were confirming were in all respects solemnized according to law, excepting in the circumstance mentioned in the preamble, — viz.—the want of authority; and the “ mistaken “ apprehension of the law.” They surely have not intimated any intention to confirm those marriages which had been solemnized in open violation of it. We ought then to give such a construction as to effectuate their intention, and nothing more.
It is unnecessary to make any further observations respecting the resolve, or its legal effects, because we are perfectly satisfied that-it was never intended to be applied to such a marriage as that we have been considering, solemnized as that was, in direct violation of a statute long in force, and universally known. The result is that the action is maintained, and the defendants must be defaulted.